DETAILED ACTION
Status of the Claims
Claims 1-12 and 21-27 are pending and under current examination.
Applicants' arguments and amendments filed 05/03/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brandsborg et al. (WO2003/080813) in view of Farmer (United States Patent 6461607), Krebs-Bensch (United States Patent 10,258,567), Gordon (US20130101678, 4/25/2013), Chalmers (US20050053648) and Berry (US20160143962). 
Brandsborg et al. teach symbiotic products having prebiotic and probiotic which provide treatment of vaginal infections, see abstract. The prebiotic substance can comprise oligofructose oligosaccharide see claims 33-34 and page 13 at lines 23-25. The prebiotic and probiotic are in powdered form and can be filled into capsules, see examples 5-7, page 13, lines 7-10, and entire document. Given Brandsborg’s composition is designed to be filled into capsules and are vaginal formulations, it in the Lactobacilli strains, including but not limited to Lactobacillus gasseri, see page 13, lines 19-25 and example 10, abstract, and entire document. 
Brandsborg does not expressly teach the amount of prebiotic and probiotic, the addition of a preservative, or strains including Lactobacillus jensenii. 
However, Farmer teaches that a probiotic composition used to introduce lactic-acid-producing bacteria to the vagina to combat infection (column 17 lines 33-57) should also include bifidogenic oligosaccharides to promote the growth of the lactic-acid-producing bacteria, see column 17, lines 28-45, i.e., as a prebiotic. The bifidogenic oligosaccharides are present at 90-240 mg, but can be present in amounts encompassing 40mg to 10g, see Figure 4. The probiotic can be present from 10mg to 10g. The probiotic bacteria encompass the lactobacillus species including Lactobacillus gasseri or Lactobacillus jensenii and includes powder forms, see column 13, lines 4-15, column 24, lines 35-45 and entire document. Preservatives are taught to be added to the composition to promote long term storage, see column 25, lines 1-26. 
It would have been prima facie obvious to provide Bandsborg’s prebiotic and probiotic in amounts ranging from 90-240mg for the prebiotic and 10mg to 10mg for the probiotic given Farmer teaches compositions suitable for treating vaginal based infections with a combination of prebiotics and probiotics and suggests these amounts as being suitable. With regards to the preservative it would have been prima facie obvious to add preservatives to the symbiotic composition of Brandsborg in order to promote storage stability. Additionally, it would have been obvious to substitute the Lactobacillus strains of Brandsborg for the Lactobacillus strains of Farmer as the simple 
Brandsborg also does not expressly teach that the composition has a compartment comprising a slurry of 50-600mg boric acid (also known as hydrogen borate) together with oily medium to form a slurry and is disposed around the compartment containing the synbiotic. 
However, Krebs-Bensch teaches formulations for vaginal administration comprising Lactobacillus and boric acid with a carrier, see abstract. The vaginal probiotic product is useful in treating vaginal infections, see column 1, lines 19-60. According to Krebs-Bensch, boric acid is included in vaginal formulations because it has bacteriostatic and fungicidal activity. Boric acid can be used from 0.025-600mg, see column 3, lines 38-67. Boric acid activity upon administration is mediated by acidification of the vaginal environment, see column 3, lines 38-45. The boric acid quickly dissolves in the vaginal cavity to lower the vaginal pH, see column 7, lines 13-30. Colonization by Lactobacilli correlates with the acidity of the vaginal fluid. Low vaginal pH is thought to protect the vulvovaginal environment from overgrowth of yeast and some pathogenic organisms. The composition of Krebs-Bensch is taught to be provided in capsule form, see column 1 lines 49-65 and column 2, lines 35-38. 
Neither Brandsborg nor Krebs-Bensch teach tea tree oil together with the boric acid to form a slurry. 
Gordon teaches that essential oils including tea tree oil are included along with boric acid in compositions used for treating vaginal infections because they may enhance and/or complement the biofilm-disrupting effects of boric acid (paragraph 52), candida), see abstract of Gordon. Mixing the boric acid and tea tree oil would result in a slurry comprising the boric acid and tea tree oil.  
Neither Brandsborg, Krebs-Bensch, nor Gordon teach that the compartment (i.e. capsule) having the boric acid and oil is disposed around the compartment (capsule) having the prebiotic and probiotics. 
Chalmers teaches that providing multi-compartment dosage formulations wherein one compartment is contained within another compartment, separation of different types of actives can be achieved, see paragraph [0024]. One embodiment of the invention includes capsules having a first active contained within a second capsule having a separate active, see paragraph [032]. The first and second actives can have separate effects on the body, see paragraph [0036]. The capsules are useful as a suppository, see paragraphs [0031]-[0032]. It is useful for the capsule to have a capsule-within-a-capsule form with a second compartment disposed around a first compartment, see paragraph [0032]. This allows the stability of individual components to be maintained by preventing interaction before entering the body, and also increases patient compliance as opposed to administering two capsules separately, see paragraph [0056]. 
Berry et al. teach that prior to administration of microbial compositions with prebiotics, the subject can be first administered a composition to prepare the vagina to receive the probiotic. The pretreatment enhances the ability of the microbial pharmaceutical composition to affect the patient’s microbe. The pretreatment can incorporate antibiotics to alter the bacteria in the patient, see paragraphs [0284]-[0286]. 
prima facie obvious to combine the prebiotic and probiotic containing capsules of Brandsborg as a separate compartment within the boric acid capsule of Krebs-Bensch such that the first capsule contains the boric acid slurry and is disposed around the prebiotic and probiotic containing capsule. 
One of ordinary skill in the art would have been motivated to do so as boric acid is taught to advantageously be released rapidly to treat vaginal infections as a bacteriostatic and fungicidal agent. The boric acid can quickly dissolve and lower vaginal pH and enable the colonization of Lactobacilli given this correlates with the acidity of the vaginal fluid. Lower vaginal pH protects the vulovaginal environment from overgrowth of microorganisms. Thus it would have been desirable to first administer in the outer capsule the boric acid composition to first lower the vaginal pH and enable the colonization of the lactobacilli probiotic bacteria. The second capsule having both prebiotic and probiotic act in a synergistic fashion in the vagina to provide an enhanced microbial balance of the vagina of the patient as suggested by Brandsborg. Furthermore, pretreating the vagina with an antimicrobial agent before the administration of prebiotics with probiotics is taught to be advantageous per Berry in enhancing the ability of the probiotic composition to affect the patient microbial balance. 
It would have additionally been prima facie obvious to provide the boric acid from 0.025-600mg together with a tea tree oil given boric acid together with tea tree oil is taught to enhance and/or complement the biofilm antimicrobial effects of boric acid. Mixing the boric acid and tea tree oil would result in a slurry comprising the boric acid and tea tree oil and the separate compartments of Chalmers would act to separate the boric acid containing slurry from the prebiotic and probiotic powders. 

With regards to the dissolution rate, as the first and second capsules dissolve to release their contents, they would necessarily have a first dissolution rate and a second dissolution rate, respectively. Since the second capsule is contained within the first capsule and not exposed to the body environment until the first capsule dissolved, the second capsule would take longer to dissolve after administration than the first capsule and thus the first capsule would have a higher dissolution rate than the second capsule. 
With regard to claims 5 and 6, and 12, the first and second compartments necessarily have first and second diameters and first and second lengths, where the first diameter and length are smaller than the second diameter and length because the first capsule must be smaller than the second capsule to be inside it. Chalmers teaches that the outermost container should be minimally sized (see paragraph 48), i.e., that the relative container size is a result-effective variable. It would have therefore been obvious to one of ordinary skill in the art at the time of invention to routinely optimize the relative sizes of the inside and outside capsules to allow the respective doses of the prebiotic, probiotic, and boric acid to be carried, while still minimizing the size of the outermost container. This renders obvious the claimed diameter and length ratios. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brandsborg et al. (WO2003/080813) in view of Farmer (United States Patent Krebs-Bensch (United States Patent 10,258,567), Gordon (US20130101678, 4/25/2013), Chalmers (US20050053648) and Berry (US20160143962) as applied to all claims above, and further in view of Cade (US20170312228. 
The modified Brandsborg as discussed above does not expressly teach the specific dissolution rate for the first and second capsules.
Cade teaches that a vaginal dosage form should have a first opening time, i.e., dissolution time, of less than 3 minutes, see paragraph 45. 
Berry teaches that when administering a probiotic to the vagina to treat an infection, a pretreatment can be applied to prepare the vagina to receive the probiotic (paragraph 284), where the pretreatment is an antibiotic to treat the infection (paragraph 287). Given that the boric acid of the modified Brandsborg is being released before the probiotic because it is in the outer capsule, and given that boric acid has a fungistatic effect, it would have been obvious to one of ordinary skill in the art to delay the release of the probiotic containing capsule after the release of the boric acid to allow the boric acid to exert a fungistatic effect and prepare the vagina to receive the probiotic.
It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the outer capsule with a disintegration time of less than 3 minutes, which overlaps the claimed range and renders it obvious. 
One of ordinary skill in the art at the time of invention would have thus routinely optimized the dissolution time of the inner capsule to allow sufficient time for pretreatment of the vagina with the boric acid to adjust the pH of the vagina while still 

Response to Remarks 
Applicants argue that Brandsborg is completely silent as to specific Lactobacilli strain and any reference to L. gasseri in Example 10 is merely continuing the comparison of Brandsborg strains with ones considered to be inferior. Brandsborg does not disclose any of the probiotic strains featured in the symbiotic included in vaginal delivery device as claimed. Applicants argue that an ordinary skilled artisan would not be motivated to use strains different than Brandsborg since Brandsborg teaches that Lactobacillus strains other than their novel strains are inferior in adherence. 
Examiner respectfully disagrees that Brandsborg teaches other Lactobacilli strains cannot be contemplated in the invention and one would not be motivated to use different Lactobacillus strains.  Brandsborg teaches under “summary of the invention” that:
 “It is an object of the present invention to provide pharmaceutical formulations or absorbent products of suitable probiotic Lactobacilli strains with the desired properties as discussed above. More particularly the present invention concerns the Lactobacillus acidophilus strain Lba EB01 (EB01), Lactobacillus paracasei strain Lbp PB01 (PB01) Lactobacillus acidophilus strain Lba EB02 (EB02), Lactobacillus plantarum strain Lbpl PB02 (PB02), Lactobacillus strain Lbxx EB03 (EB03) and Lactobacillus strain Lbxx PB03 (PB03), and strains with essential the same advantageous properties e.g. the ability to colonize by adherence to mucosal membranes and which are therefore suited for the treatment or prevention of vaginal infections, urinary-tract infections and gastrointestinal diseases.”

Here, any Lactobacillus strain which is suited for the treatment or prevention of vaginal infections is contemplated. Though certain Lactobacillus strains might be more preferred (i.e. the exemplified ones), it is noted that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Example 10 shows that vaginal compositions containing these bacterial strains (L. gasseri) are prepared and preferred dosage forms for treating gynecological problems. Brandsborg does not disclose that the L.gasseri cannot be contemplated for treating vaginal infections as being a far inferior Lactobacillus strain. Furthermore, Farmer teaches that a probiotic composition used to introduce lactic-acid-producing bacteria to the vagina to combat infection (column 17 lines 33-57) should also include bifidogenic oligosaccharides to promote the growth of the lactic-acid-producing bacteria, see column 17, lines 28-45, i.e., as a prebiotic. The probiotic bacteria encompass the lactobacillus species including Lactobacillus gasseri or Lactobacillus jensenii and includes powder forms, see column 13, lines 4-15, column 24, lines 35-45 and entire document. Thus, bacteria including Lactobacillus gasseri or jensenii are both suited for the treatment or prevention of vaginal infections. 
Applicants argue that an ordinary skilled artisan would not look to Farmer’s amounts of pre and probiotics given the inferiority of these probiotics as compared to ones disclosed in Brandsborg. 
Examiner respectfully disagrees and notes that Brandsborg suggests that the Lactobacilli strains can be of any one that is suitable for treating and preventing vaginal infections. As is shown in Framer both L. Gasseri and L. jensenii are used for this purpose of treating and preventing vaginal infections. 
Lactobacilli strains alone or in combination with a prebiotic prevents and treats vaginal infection. A person of ordinary skill in the art would have had no need to look for additional components to add to Brandsborg’s formulations to prevent and/or treat vaginal infections. Applicants argue that to modify Brandsborg would be impermissible hindsight. 
Examiner respectfully disagrees and notes that Krebs-Bench teaches that boric acid is added to control the acidification of the vaginal environment as it quickly dissolves to lower the vaginal pH and lower pH is thought to protect the vaginal environment from overgrowth of yeast and pathogenic microorganisms. Thus, Krebs-Bench is necessary in demonstrating why an ordinary skilled artisan would seek to add boric acid with Lactobacillus in treating vaginal infections. Even assuming purely arguendo that Krebs-Bench is not a necessary reference, it is noted that even if both compositions perform the same properties that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619